Field, J.
No objection has been taken to the ruling of the court, as recited in the report, “that the sale was made in Boston ; that the language used by the parties in making it was to be construed in accordance with its meaning in the trade in Boston.” The court has found that “ in making the purchase the plaintiff relied on the defendant’s telegram and letter of June 8,” etc. It has also found that the “ defendant understood that boxes lined with Babbitt metal were a good delivery under the plaintiff’s telegram of June 9, offering to pay ‘ eight cents for brass boxes,’ ” and that the defendant “had no intention to cheat the plaintiff in any part of the transaction,” etc. We think that it was *420competent for the court to find, on the evidence contained in the report, that the plaintiff’s telegram of June 9, considered with reference to the circumstances under winch it was sent, referred to the boxes which had been described in the defendant’s telegram and letter of June 8; that the plaintiff intended that it should be so understood; and that the defendant, as a reasonable man, ought so to have understood it. It was therefore competent for the court to find that, by the true construction of the telegrams and letters of the parties, the defendant agreed to sell, and the plaintiff to buy, car boxes which should be free from Babbitt metal and a good lot.
When a contract is entered into by written correspondence, the construction of the writings is for the court, if all the facts which can affect the construction are agreed or found, and in the absence of fraud, accident, or mistake one party cannot be heard to say that in his own mind he understood the correspondence in a different sense from that given to it by the court. The effect of a written contract cannot be varied by any understanding of its meaning entertained by only one of the parties, which was not, at the time of making the contract, communicated to the other party or parties. Miller v. Lord, 11 Pick. 11, 24. Sawyer v. Hovey, 3 Allen, 331.
It is manifest from the report, that the court found, either that there was a contract for the sale of a good lot of car boxes free from Babbitt metal, or that the minds of the parties did not meet, and that no contract was made. The court expressly found that “ the whole lot shipped was not ‘ a good lot,’ or ‘ free from Babbitt.’ ” If there was such a contract, as the plaintiff paid for the boxes without examining them, relying upon the representations of the defendant that they were a good lot and free from Babbitt metal, and as the representa' tions were false, the plaintiff could maintain his action to recover the difference between the value in Boston of the whole lot as it was, and what would have been the value if the lot had been as represented. If there was no contract, the plaintiff could recover the difference between the price paid and the value in Boston of the lot as it was. The court, in effect, has found that the price paid was the value of the car boxes in Boston if they had been as represented, and therefore the *421damages are the same in amount whether there was a contract or not. It is the difference between the price paid and the market value in Boston of the whole lot as it was, which the court has taken as the damages. We cannot say that there is any error in this.
The defendant contends that, as there were only eight hundred and forty-eight pounds of boxes lined with Babbitt metal, and as these were worth in Boston only $25.44 less than the price paid for them as a part of the lot, the plaintiff, if he can recover at all, can recover only this sum. But the boxes lined with Babbitt metal were mixed with the others, and were a substantial part of the whole, and it would require time and labor to separate them from the rest. If the plaintiff had known the character of the lot sent him, he could have rejected it altogether, and he was not required to select and receive the part which conformed to the representations. The plaintiff never ordered or bought a lot of car boxes free from Babbitt metal mixed with boxes lined with such metal. The fact that, after the boxes lined with Babbitt metal were taken out, there were more than six tons of boxes, does not help the defendant, for the court may well have found that the plaintiff’s offer was to buy all the boxes of a given description which the defendant had, and that the defendant accepted this offer, and sent the whole lot as a performance of this part of the contract.

Judgment on the finding.